Citation Nr: 1046213	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  07-13 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for irritable bowel syndrome 
(IBS).

2.	Entitlement to service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service in August 1981 to August 1992, 
from January 1999 to February 1999, and from January 2004 to 
April 2005.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a July 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The 
case was previously before the Board in January 2009 and 
September 2009, and was remanded each time for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is required in this case.  The 
Veteran is seeking service connection for IBS and low back 
strain, which he contends began in service.  There is no record 
of treatment for IBS in his service treatment records, and 
although he was treated for back pain on three occasions between 
1981 and 1990, no chronic back disability was diagnosed.  
Nonetheless, the Veteran reports that the symptoms of these 
illnesses began while he was stationed in southwest Asia in 2004 
and 2005.  He was afforded a VA examination in April 2006, in 
which IBS and low back strain were diagnosed, but no opinion was 
offered as to the etiology of the claimed conditions.  In a March 
2009 addendum, the examiner opined that the conditions are not 
likely related to the service because "there is not enough 
evidence in [the service treatment records] to indicate current 
low back condition and IBS were related to military."  

The Board found this opinion inadequate because it did not take 
into account the Veteran's reported history.  A veteran is 
generally competent to describe the symptoms he has experienced 
that are capable of lay observation.  See Charles v. Principi, 16 
Vet. App. 370, 374 (2002).  The Board cannot reject, or find 
nonprobative, lay evidence simply because it is not accompanied 
by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006).  Further, a medical examination 
is inadequate where the examiner ignores the appellant's lay 
assertions regarding his in-service symptoms.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).  The case was remanded a 
second time in order for the VA examiner to revise his opinion in 
light of this guidance.  However, upon reviewing the record, the 
examiner merely repeated his statement that the claimed IBS and 
low back strain are unrelated to service because "there is not 
enough evidence in the [service treatment records] to indicate 
that current [lumbosacral] problems and IBS are related to 
military."  

A remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon the VA a concomitant duty to ensure compliance with 
the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  When any action required by a remand is not 
undertaken, or is taken in a deficient manner, appropriate 
corrective action should be undertaken.  Id.  Therefore, another 
remand is required to afford the Veteran an adequate examination.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for appropriate VA 
examination(s) of his claimed lumbosacral 
strain and IBS, with a VA provider other than 
the one who examined him in April 2006.  Any 
and all indicated evaluations, studies, and 
tests deemed necessary by the examiner should 
be accomplished.  The claims folder must 
be made available to examiner for review 
in connection with the examination.  The 
examiner should be informed that the 
Veteran's description of his symptoms during 
and since service constitutes evidence of the 
claimed condition and should be discussed.  
Any countervailing medical evidence in the 
record should also be addressed.  Based on 
the examination and review of the record, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that IBS or low back strain, if present, was 
incurred in or is otherwise related to 
service.  

Complete rationale for all opinions must 
be provided.  If the requested opinion 
cannot be provided without resort to 
speculation, the examiner should so state and 
explain why an opinion would be speculative.

2.	Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issues on appeal.  If any 
claim remains denied, the RO should issue a 
supplemental statement of the case and afford 
the Veteran and his representative an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


